Warner, Chief Justice.
The plaintiffs brought their action against the defendant' to recover the value of 62,500 pounds of lint cotton, alleged to be worth $31,250.00. On the trial of the case the-jury found a verdict in favor of the plaintiffs for the sum of' $5043.60, principal, and $4,100.30 interest. A motion was ■■ made for a new trial on the grounds therein stated, which' was overruled on condition that the plaintiffs would write off from the verdict the sum of $840.60 for principal, and the sum of $686.65 for interest, which the plaintiffs con- ■ sented to do. Whereupon the defendant excepted.
1. According to .the ruling of this court in this same ■ case, in 53 Go,., 395, the plaintiffs were entitled to recover on the original declaration as well without the amendment complained of as with it, and therefore the defendant ■ was not injured by the refusal of the court to strike it from > the record, inasmuch as the plaintiffs’ evidence was admissi- ■ ble under the ruling of the court in that case, without the amendment, and the defendant could have pleaded the stat- - ute of limitations if the same had been applicable.
2. There was no error in the refusal of the court to charge the jury in regard to the statute of limitations in view of the evidence; besides, there is no plea of the statute in the record before us.
3. The evidence in the record of the taking of the cotton by the defendant’s agents in the daytime, and hauling it off under color of a claim of right,-does not constitute a felony for which they should be prosecuted before the plaintiffs could maintain their civil action, and there was no error in the failure of the court so to charge the jury, and in charging them as it did, although the taking of the cotton may have been a trespass:
4. There was no direct evidence that the cotton was de- • livered to the defendant’s factory; but there is evidence that Phillips was the sole owner of the INewton factory, and that his wagons and teams driven' by his agents and *702employees were seen hauling the cotton in the direction of the factory, and that the daily consumption of cotton in the factory was one and one-half bales, and more than that when the factory was running day and night. The object ■of all legal investigation is the discovery of truth. Direct evidence is that which immediately points to the question at issue. Indirect or circumstantial evidence is that which only tends to establish the issue by proof of various facts sustaining by their consistency the hypothesis claimed. •Code, §§3747, 3748. In view of the evidence contained in the record, and the ruling of this court between the same parties in 53 Gra., we affirm the judgment of the court below.
Judgment affirmed.